Citation Nr: 1202522	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for polyneuropathy of the upper and lower extremities, to include as secondary to service-connected disability(ies).

3.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability(ies) (TDIU).




REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from various RO rating decisions.

In a March 2007 rating decision, the RO, inter alia, denied service connection for bilateral hearing loss.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in September 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2007.

In a May 2009 rating decision, the RO granted service connection and assigned a 10 percent rating for diabetes mellitus, effective April 14, 2006.  In June 2010, the Veteran filed a NOD with the assigned rating.  A SOC was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In a November 2009 rating decision, the RO granted service connection and assigned an initial 50 percent rating for PTSD, effective June 13, 2005,.  In December 2009, the Veteran filed a NOD with the assigned rating.  A SOC was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

In a May 2010 rating decision, the RO denied service connection for polyneuropathy of the upper and lower extremities, and a TDIU.  In June 2010 the Veteran filed a NOD.  A SOC was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

Because the appeal involves disagreement with the initial ratings assigned following the awards of service connection for diabetes mellitus and for PTSD, the Board has characterized these matters in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The Board's decision addressing the claim for service connection for bilateral hearing loss and the claims for higher ratings for diabetes mellitus and for PTSD is set forth below.  The claims for service connection polyneuropathy of the upper and lower extremities and for a TDIU are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC. VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Board accepts the Veteran's assertions of noise exposure in service as credible and consistent with his service aboard on the flight line.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no persuasive evidence of hearing loss for decades after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's bilateral hearing loss weighs against the claim.

4.  Since the April 2006 effective date of the award of service connection, the Veteran's service-connected diabetes mellitus has required restricted diet, but not insulin or oral hypoglycemic agents; the Veteran is not shown to have any complications of diabetes.

5.  Since the  June 2005 effective date of the award of service connection, the Veteran's psychiatric symptoms have primarily included depression, disturbances in mood and motivation, anxiety, compulsive spending behavior, some suicidal ideation, occasional panic attacks, mild memory impairment, and impaired concentration; overall, these symptoms are indicative of no more than occupational and social impairment with reduced reliability and productivity.

6.  Since each award of service connection, neither the Veteran's PTSD nor his diabetes mellitus has been shown to be so exceptional or unusual to render inadequate the regular schedular standards foe rating the disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2011).

2.  The criteria for an initial rating in excess of 10 percent for diabetes mellitus are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321,4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2011).  

3.  The criteria for an initial rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, pertinent to the claim for service connection for bilateral hearing loss, a July 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, a March 2006 post-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of above-described notice, and opportunity for the Veteran to respond, a November 2009 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Pertinent to the claim for a higher rating for PTSD, a July 2005 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  In addition, a March 2006 pre-rating letter provided the Veteran with general nformation pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2010 SOC set forth the criteria for higher ratings for the disability (the timing and form of which suffices, in part, for Dingess/Hartman). 

As regards the claim for a higher rating for diabetes mellitus, a December 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect) and provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2010 SOC set forth the criteria for higher ratings for the disability (as noted, the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of various VA examinations.  Also of record and considered in connection with the appeal is a transcript of the Veteran's June 2011 Board hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with any claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate each claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his exposure to loud noise while in service has caused the claimed bilateral hearing loss.  Specifically, he asserts that in-service noise exposure while serving on the flight line resulted in hearing loss.  The Veteran contends that he was exposed to jet engine and airplane noise.  During his June 2011 Board hearing, the Veteran reported that he had to wear earplugs and headphones, and while he did wear these most of the time, occasionally he did not use them.  He reported that his noticed hearing loss difficulties in when working in 1982.

At the outset, the Board notes that the Veteran's service treatment records confirm that he served in the Air Force on the flight line.  As such service would undoubtedly involve some, and possible significant, noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  That fact notwithstanding, the Board finds that the record does support an award of service connection for bilateral hearing loss.

The Veteran's service treatment records reflect no complaints, findings, or diagnoses of hearing loss.  The Veteran's entrance examination report reflects no ear disease or defects and hearing test results were within normal limits.  On audiometric testing in May 1964, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-5
10
LEFT
0
-5
-5
-5
0

The April 1967 separation examination report also reflects no disease or defects and that his hearing was normal.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
5
5
LEFT
-10
-10
-10
-5
-5

The above-described evidence reflects that no bilateral hearing loss was shown during service.  The Board notes, however, that the absence of in-service evidence of hearing loss is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Following service, records from the Veteran's previous employer, Union Carbide Corporation, include an audiogram report dated in April 1981.  The Veteran reported that he was exposed to gunfire or loud noises in service.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
25
35
LEFT
5
0
0
20
25

On audiometric testing in August 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
25
40
LEFT
5
0
5
20
35

A December 2004 VA outpatient treatment report includes a notation of hearing loss since service.

A January 2005 VA audiology consultation form reflects a diagnosis of mild to moderately severe sensorineural hearing loss above 1500 Hertz on the right and above 2000 Hertz on the left, with excellent speech discrimination.

The report of an October 2007 VA audiology consultation reflects an assessment of mild to moderate sensorineural hearing loss above the 1000 Hertz level.  In July 2008, mild to moderately severe sensorineural hearing loss above the 1000 Hertz level was indicated.  The Veteran's hearing aid was checked and was noted to be in good working order.  

On VA examination in February 2009, the Veteran reported a loss of hearing since 1964, when he was exposed to noise working on a flight line and when he flew 105 fighter bombers while in the Air Force.  The Veteran also indicated that he had cerumen removed in service, which he reported was a painful experience.  He reported current difficulty hearing, and noted that he relied on his hearing aids to hear.  On audiometric testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
45
40
LEFT
25
25
50
50
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 percent in the left ear.  A diagnosis of hearing with normal limits from 500 to 1000 Hertz, followed by a mild to moderate sensorineural hearing loss through 4000 Hertz, bilaterally, was indicated.  

In an April 2009 addendum opinion, the February 2009 VA audiologist indicated that she reviewed the Veteran's claims file, to include his service treatment records and post-service medical records.  Based on her review and audiological evaluation, the examiner opined that, as hearing was within normal limits on separation physical, it is not likely that the Veteran's hearing loss is a result of military noise exposure.

The above-cited evidence reflects that the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, as defined by to 38 U.S.C.A. § 3.385, as indicated, the February 2009 VA examination reflects that the auditory threshold was 40 decibels or greater in at least one frequency in each ear.  However, despite the presence of current disability, and the credible evidence of in-service noise exposure (discussed above), the claim must, nonetheless, be denied on the basis of medical nexus.

In this case, the Veteran asserts, in essence, that he has experienced continuous hearing loss since its onset in service.  The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, a layperson is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, although the Veteran is competent to state when his hearing loss began, the Board finds that his current statements in this regard are not deemed credible.  In so finding, the Board notes that the Veteran's statements with regard to onset of hearing loss in service are not supported by the other medical evidence of record.  The Board points out that the Veteran never made any complaints regarding diminished hearing during service.  Moreover, the Veteran denied a history of ear problems at separation and there is no medical evidence of hearing loss until 1985.  Thus, there are no complaints or indications of hearing difficulties for almost 20 years after the Veteran's discharge from service.

In this case, the earliest objective medical evidence reflecting bilateral hearing loss is reflected in the 1985 employer examination report-many years after the Veteran's service.  Here, the fact that there are no documented complaints or treatment for hearing loss for 20 years after discharge belies the Veteran's recent report of continuity of symptomatology in connection with this claim for monetary benefits.  The Board also notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the only competent opinion to address the question of whether there exists an etiological relationship between current bilateral hearing loss and service-that provided by VA audiologist, as noted above-is adverse to the claim.  The Board accepts the opinion of the audiologist as probative evidence on the question of whether there exists a relationship between current hearing loss disability and service-based as it was upon full consideration of the Veteran's documented history and assertions, and supported by clear rationale based on a scientific study.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), Guerreri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to be attached to medical opinions are within the province of the Board).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion, i.e., a medical opinion that, in fact, supports the claim.

The Board acknowledges that examination reports indicate that the Veteran has reported bilateral hearing loss since service.  However, notations to this affect appear to be only a reiteration of the Veteran's own reported medical history, as no other comment is indicated.  As such, these notations do not constitute a medical opinion in support of the claim.  The Board emphasizes that the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).
 
Furthermore, to whatever the Veteran and/or his representative attempt to establish a medical relationship between the Veteran's bilateral hearing loss and service on the basis of lay assertions, alone, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of the medical etiology of a disability for which service connection is sought-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)

III.  Claims for Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

A.  Diabetes Mellitus

Historically, the Veteran was granted service connection for diabetes mellitus in a May 2009 rating decision, and a 10 percent disability rating was assigned, effective April 14, 2006.

The Veteran's diabetes mellitus is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus managed by restricted diet only is rated as 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

At the outset, the Board notes that the Veteran has filed a separate claim for service connection for polyneuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus, and that this matter is addressed separately below.  The Board notes that this disability is separately ratable, and otherwise has no bearing on the criteria for rating the Veteran's diabetes mellitus under Diagnostic Code 7913.  As is discussed below in greater detail, the medical evidence of record simply does not document the criteria required for a 100 percent rating, including more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  Thus, any manifestation of peripheral neuropathy would not be used as part of the criteria used to support a 100 percent rating.  

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's diabetes mellitus is not warranted at any time since the effective date of the grant of service connection.

VA outpatient treatment records from 2006 through 2011 document the Veteran's diagnosis and treatment of diabetes mellitus.  In December 2005, a diagnosis of diabetes with no signs of diabetic retinopathy was indicated.  In February 2007, diet-controlled diabetes was noted.  

In a January 2010 statement, the Veteran reported that he was avoiding the use of medications for his diabetes due to his use of other medications to treat his psychiatric disability.  He noted that he was able to stabilize high blood glucose levels through his diet.  

During his June 2011 Board hearing, the Veteran reported that he is under a very strict diet for his diabetes, experiences many mood swings along with spikes in his readings.  He indicated that he might have to go on insulin, but that his doctor wanted him to wait a little longer before going on medication.

Collectively, the medical evidence indicates that, since the April 2006 effective date of the award of service connection, the Veteran's diabetes mellitus has required restricted diet, but not insulin or oral hypoglycemic agents.  The medical evidence also reflects that the Veteran does not have any complications of diabetes, compensable or otherwise.  As such, the criteria for the next higher, 20 percent, initial rating are not met. It follows that the criteria for any higher rating (60 or 100 percent, which are based on more significant symptoms) likewise are not met

B.  PTSD 

Historically, in a November 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective June 13, 2005.

The RO assigned the rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board that a rating in excess of 50 percent for PTSD is not warranted at any point since the effective date of the award of service connection.

Social Security Administration records reflect that the Veteran has been in receipt of disability benefits since January 2005 with a primary diagnosis of anxiety related disorders (no secondary diagnosis was established).  It was noted that his anxiety was manifested by recurrent severe panic attacks and intrusive recollections of traumatic experience.  It was also indicated that the Veteran's functional limitation included marked difficulty in maintaining concentration and social functioning.  

VA outpatient treatment records document the Veteran's psychiatric complaints and treatment.  In January 2005, it was noted that the Veteran was alert, oriented, and cooperative, with appropriate grooming.  Speech and thought content was normal, while the Veteran's mood was depressed.  Memory was noted to be intact, and judgment was described as good.  The Veteran endorsed symptoms of panic attacks, depression, decreased motivation, and decreased concentration.  A diagnosis of panic disorder and major depressive disorder, and GAF score of 55, was assigned.

In November 2005, the Veteran reported experiencing nightmares, intrusive thoughts, emotions distance from others, impaired sleep and concentration, depressed mood, low motivation, and panic attacks.

On VA psychiatric examination in January 2006, the Veteran described current symptoms of flashbacks and other intrusive images and thought several time a week, as well as nightmares occurring several times per week.  Other symptoms noted included exaggerated startle response, weekly panic attacks, avoidance of crowds and leaving the house in general, irritability, anxiety, decreased concentration and memory, depression, low motivation, apathy, and isolation.  He reported that prior to entering treatment in 2005, his drinking had begun to escalate, and he was becoming intoxicated almost on a daily basis.  He reported sobriety since September 2005.  With respect to work history, it was noted that the Veteran previously worked as an executive coordinating benefits for corporation for 22 years, and was laid off in 2002.  He worked briefly again in 2004, but has not worked since then.  He reported that he has not been able to motivate himself to find work and difficulties with organization and interactive with others.  As for family relationships, the Veteran reported that he was close to his family without significant problem, though his wife was frustrated about his unemployment and inactivity.

On mental status examination, the Veteran's thought process was goal directed and linear, and thought content did not include suicidal or homicidal ideation.  Mood was depressed, and affect was anxious.  There was no evidence of auditory or visual hallucinations or delusions.  Speech was of normal rate and prosody, and judgment and insight appeared to be fair.  A diagnosis of PTSD, chronic, moderate, major depressive disorder, and alcohol abuse, in remission, was assigned.  A GAF score of 50 was also assigned.  The examiner commented that it appeared that the Veteran was extremely avoidant and spent most of his time at home, having difficulty even attending medical appointments.  The examiner further noted that the Veteran symptoms had increased after becoming unemployed, and in combination with his depressive symptoms, had interfered with his ability to find employment.

During the June 2007 DRO hearing, the Veteran reported symptoms of anxiety and panic attacks.

A VA outpatient treatment reported dated in September 2007 notes that the Veteran was experiencing increased marital discord, and that his was angry about his attending Alcoholic Anonymous (AA).  He indicated that he had 3 brief "slips" after 4 years of sobriety.  He reportedly felt that she was unsympathetic to his chronic PTSD and inability to work, particularly in the high-level executive field he used to, and refused involvement in his treatment.  He reported episodic, passive suicidal ideation, but no active intent or plan, and chronic anxiety.  A GAF score of 40 was assigned.

In October 2007, it was noted that the Veteran impulsively purchased items to treat his anxiety and depression.  

A January 2008 treatment report indicates that the Veteran continued to have strange dreams of Vietnam and night sweats.  He reported that he found his support group of Vietnam veterans with PTSD at the Vet Center to be very helpful.  He described episodes of impulsive behavior.  He indicated that he had begun to think about working again, as he needed more structure in his day.  On mental status assessment, mood was euthymic and there was full range of affect.  Speech was unremarkable in tone, rate, and volume.  Thought process was linear, logical, insightful, and future oriented.  He denied suicidal ideation.  

An August 2008 report from the Danbury Hospital reflects that the Veteran was referred for psychiatric evaluation, as he expressed that he wanted to kill himself.  The Veteran indicated that he was angry and frustrated that he was having issues with VA about getting benefits for PTSD and a Vietnam War veteran.  He denied use of drugs or alcohol, but mentioned that he was a recovering alcoholic.  A diagnosis of adjustment disorder with depressed mood was assigned.  

A VA follow-up report from August 2008 includes a notation that the Veteran had been released from the Danbury Hospital after two days.  He denied active suicidal intent, and indicated that he had gotten overwhelmed with being denied VA benefits, and also had conflicts with his wife.  He said that he was glad that the police were called, as he fully intended to kill himself at that time.  

In a September 2008 statement, a social worker at the New Haven Vet Center indicated that the Veteran first sought treatment there in the spring of 2005.  The social worker noted that the Veteran had trust issues and it took several months to develop a good clinical relationship. He indicated that he urged the Veteran to seek treatment at the VA Medical Center and enroll in group therapy, which he did.  

An August 2009 VA outpatient treatment report notes continued symptoms of problems with impulse control, depression, and nightsweats.  Mental status findings included appropriate eye contact, affect within normal limits, no suicidal intent or indicators of mania, and depressed mood.  

On VA psychiatric examination in September 2009, it was noted that the Veteran was married, lived with his wife, and had not worked since 2002.  He reported current symptoms of nightmares, night sweats, intrusive thoughts, avoidance of reminders of his stressors, emotional detachment and avoidance of relationships, mild diminished interest, and a restricted range of affect.  He also reported feelings of irritability, though he was generally passive, and mild hyperstartle response.  In addition, the Veteran indicated that he experienced instances of significant depressive periods with decreased motivation and interest in activities, episodic thoughts of suicide, and daily panic attacks.  He reported that he had not used alcohol in two years and attended AA meetings almost daily.  

With respect to family relationships, it was noted that the Veteran had difficulties with his wife, in that she had a hard time understanding his problems and belittled him for not working.  He stated that he generally got along with this 3 children and 7 grandchildren, though his wife tried to keep him away from his grandchildren due to his psychiatric issues.  He reported that he spent most of his time working on restoring old cars.  He stated that he had no friends other than individuals he met at the Vet Center, and occasionally socialized with them.  He described no difficulties in activities of daily living.  When asked about his ability to work, the Veteran cited his limited stress intolerance, significant anxiety, and problems with memory as reasons for being unable to work.

On mental status examination, the Veteran was casually dressed, well-groomed, and a mildly anxious and passive affect.  His mood was described as "edgy/angry."  There was no evidence of a thought disorder, and while there was a history of suicidal thoughts, there were none currently.  His thought process was described as logical and goal-directed.  He denied experiencing auditory or visual hallucinations.  Insight and judgment were noted to be good.  A diagnosis of PTSD and GAF score of 53 were assigned.

A November 2009 VA outpatient treatment report notes that the Veteran's mood was slightly restless, but not depressed.  A GAF score of 52 was assigned.

On VA examination in March 2010, the examiner reported that the Veteran's report of psychosocial history was essentially the same as that reported on examination in 2009.  On mental status examination, it was noted that the Veteran was nearly an hour late, as he became lost in the facility.  He spoke in a low monotone and his affect was somewhat blunted.  Several inconsistent errors occurred during mental status testing, including omissions while counting backwards from twenty, correctly identifying the current president but not the previous president, and problems with delayed recall.  The Veteran reported that he had significant short term memory problems, and that he got lost in his own neighborhood recently.  There was no evidence of hallucinatory experiences, delusions, thought disorder, or other indicators of psychotic process.  There was no current evidence of clinical depression or reported or observed evidence of mania.  The Veteran denied suicidal or homicidal ideation.  A diagnosis of PTSD and GAF score of 50 was assigned.  

The examiner indicated that he would not revise the existing diagnosis of PTSD, based upon the Veteran's treatment history for PTSD, but strongly suggested a neuropsychological evaluation and follow-up based upon the Veteran's symptoms, which appeared to be indicative of cognitive deterioration.  Whether this was due to the Veteran's PTSD or some undiagnosed dementia, the examiner could not determine.

The record reflects that the Veteran was afforded neuropsychological testing in May 2010.  It was noted that the Veteran was casually dressed, neatly groomed, and fully oriented.  He was tangential throughout the interview when asked about different cognitive symptoms and frequently commented on his difficulties in getting increased compensation from the VA system.  His self-reported mood was "down" and he stated that he engaged in frequent self-pity and did not look forward to the next day.  He appeared visibly distraught throughout the interview and endorsed current thoughts of suicidal ideation, with no intent or plan.  Results of the neuropsychological testing were indicated to be invalid, as the Veteran exhibited significant difficulties with focus and attention.

The examiner indicated that the Veteran's current distressed seemed to be secondary to several factors, including rejection of VA benefits, marital difficulties, unemployment, psychiatric symptoms, and recent medical conditions.   In addition, the examiner indicated that his severe distress is at least one factor that significantly interfered with his ability to provide his full effort and attention during the evaluation.  It was indicated that while the examiners were unable to complete a comprehensive assessment of current neuropsychological status, the Veteran reported several complaints or behaviors that were concerning for cognitive impairment, given his extensive list of memory difficulties and reported behavioral changes including impulsive spending and increased dependence in activities of daily living.  It was noted that re-evaluation after stabilization of psychiatric symptomatology may be useful in further investigating the Veteran's cognitive complaints.  

In June 2010 addendum, the examiner indicated that he reviewed the results of the Veteran's neuropsychological testing as discussed above, and indicated that it suggested that the Veteran was in emotional distress because of several psychosocial issues occurring in the present, which included unemployment, physical health problems, and marital difficulties.  He indicated that while the list included rejection of increased compensation for PTSD, there was little compelling information to suggest increased distress "from" PTSD.  The examiner opined that, as there was a sufficient quantity of present day stressors to account for the Veteran's increased distress, it would be a mistake to attribute the Veteran's range of interpersonal and behavioral difficulties to PTSD.  He noted that while the Veteran does seem to be suffering some decline in function, it could not be stated conclusively that the decline can as likely as not be attributed to his PTSD.  

Continued VA outpatient treatment records reflect diagnosis and treatment of PTSD.  In February 2011, a history of alcohol dependence and diagnosis of PTSD was indicated.  It was noted that the Veteran was experiencing increased anxiety given his age and medical health problems.  A GAF score of 61 was assigned.  In May 2011, it was noted that the Veteran was still in therapy and active in AA, and was getting along better with his wife.  He indicated that he had enjoyed a recent visit with his grandchildren.  Impaired cognition and low stress tolerance were indicated, as well as a GAF score of 55.

During the Veteran's June 2011 Board hearing, he testified that he suffered from suicidal ideation and attempted suicide in 2008.  With respect to family relationships, he indicated that he experienced marital discord with his wife and that she was tired of dealing with his issues, and that his daughter would not let him see his grandchildren.  He also described symptoms of disorientation, concentration and memory problems, compulsive behavior, and intrusive thoughts.  The Veteran reported significant inability to maintain and keep relationships with family and friends.  With respect to treatment, he noted that he say a therapist, attended counseling groups, AA meetings, and took medication.

Collectively, the aforementioned medical evidence reflects that, pertinent to the June 2005 effective date of the grant of service connection, the Veteran's psychiatric symptoms have primarily included depression, disturbances in mood and motivation, social isolation, anxiety, compulsive spending behavior, occasional panic attacks, occasional suicidal ideation, mild memory impairment, and impaired concentration.  These symptoms reflect a level of occupational and social impairment no greater than what is contemplated in the currently assigned 50 percent disability rating.  

At no point since the award of service connection have the Veteran's psychiatric symptoms met the criteria for the next higher, 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  However, the objective medical evidence does not show such symptoms such as:  illogical or irrelevant speech, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

In this regard, the medical evidence demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records and examinations reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts.  The Veteran reported irritability; however, periods of violence are not shown.  Thus, while the Veteran displayed some symptoms of impaired impulse control in that the evidence reflects that he had compulsive spending habits, impaired impulse control to the level contemplated in a 70 percent rating is not shown.  While the record indicates the Veteran's mood was depressed, the Veteran functioned independently.  To the extent that the Veteran has experienced social isolation and difficulty in establishing and maintaining social relationships-in particular with his current wife-such symptomatology is contemplated in the currently assigned 50 percent rating.

The Board acknowledges that the record reflects that the Veteran was briefly hospitalized on one occasional for suicidal ideation and has at times expressed experiencing passive suicidal thoughts. Although the Veteran has reported occasionally feeling suicidal, he has consistently denied suicidal ideation on examination, and when suicidal ideation has been endorsed, it is largely passive without intent or plan.  On hospitalization, the Veteran indicated that this was largely was due to his denial of VA benefits, and he was released after two days with no further indication of intent or plan.  Thus, the Board finds that one instance of hospitalization for suicidal ideation and occasional passive suicidal thoughts, without more, does not rise to the level contemplated in the next-higher 70 percent rating.

Also, the Board notes that while the record reflects that the Veteran suffers from significant cognitive, social, and behavioral impairment, the June 2010 VA examiner concluded that it would be a mistake to attribute the Veteran's range of interpersonal and behavioral difficulties to PTSD.  

Thus, the Board finds that the symptomatology associated with the Veteran's service-connected PTSD, alone, does not provide a basis for a higher rating.

The Board points out that in determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD. As indicated, the Veteran was assigned scores of 55 in January 2005, 50 on VA examination in January 2006, 53 on VA examination in September 2009, 52 in November 2009, 50 on examination in March 2010, 61 in February 2011, and 55 in May 2011.  A low GAF score of 40 was assigned in September 2007.

According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board notes that the majority of GAF scores assigned ranged from 50 to 55, which is reflective of moderate symptomatology and appears to suggest a level of impairment consistent with no more than that contemplated in the 50 percent rating.  

The Board acknowledges that the lowest GAF score of 40 might, conceivably, suggest more significant impairment than what is contemplated in the assigned 50 percent rating assigned.  Under the DSM-IV, a GAF score ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  However, the Board notes the symptoms shown, as noted above, simply are not among those identified in the DSM-IV as the basis for such a score.  There is no evidence of symptoms of illogical or irrelevant speech, impaired judgment or that the Veteran neglects his family, or comparable symptoms.  The Board also points out that all the majority of GAF scores assigned were within the range of 50 to 60.  Hence, the one-time assignment of a GAF of 40, without more, provides no basis for a higher rating in this case.

Under the circumstances of this case, the Board finds that, pertinent to the June 2005 effective date of the grant of service connection, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

C. Both Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point pertinent to either award of service connection has the Veteran's service-connected diabetes mellitus or PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the December 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disabilities.  The Board acknowledges that the Veteran is in receipt of SSA benefits with a primary diagnosis of anxiety related disorders, suggestive of marked interference with employment; however, as discussed above VA examiners have indicated that the Veteran's social and cognitive impairment cannot be attributed solely to his service-connected PTSD.  Therefore, the Board finds that the disabilities in question have not been shown to cause marked interference with employment.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.§ 3.321(b)(1) for extra-schedular consideration are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either disability under consideration, pursuant to Fenderson (cited above); and that ratings in excess of 10 percent for diabetes mellitus and in excess of 50 percent for PTSD must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for either disability, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for diabetes mellitus is denied.

An initial rating in excess of 50 percent for PTSD is denied.



REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran contends that he is entitled to service connection for his polyneuropathy of the upper and lower extremities.  The Veteran essentiall7 contends that this disability is secondary to his service-connected diabetes mellitus, or, alternatively, secondary to alcohol abuse stemming from his service-connected PTSD.  

The record reflects that the Veteran has been diagnosis with neuropathy.  In November 2009, a VA outpatient treatment note reflects a mild distal axonal sensorimotor polyneuropathy.  An April 2010 VA outpatient treatment record indicates that the neuropathy was unlikely to be secondary to the Veteran's diabetes mellitus, given his diet-controlled status and HgbAlc levels.  

On VA examination in May 2011, it was noted that the Veteran had a prior history of alcohol abuse, which, according to the Veteran, began in 1966 to treat his PTSD symptoms.  He reported that he drank "to oblivion" for many years.  He indicated that over the years, he eventually pulled himself together and was able to manage his alcohol, but has periods of heavy drinking which did not stop totally until approximately 2007.  After a physical examination and testing results, a diagnosis of alcoholic cerebellar degeneration and alcoholic polyneuropathy, based upon Veteran's subjective complaints, examination findings, and long history of alcohol abuse, was assigned.  The examiner noted that the Veteran carried a much more recent diagnosis of diabetes mellitus with excellent dietary control, and as such, he opined that the Veteran's neurological disability was less likely than not related to diabetes mellitus.  

The Board notes that no compensation is to be paid for a disability that is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1110 (West 2011).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2011). 

In this case, however, there is a question as to whether the Veteran's abuse of alcohol, which has been established as the primary cause of his polyneuropathy, is secondary to his service-connected PTSD.  The Board finds that the opinion from the May 2010 VA examiner suggests that his substance abuse is related to his PTSD, but this opinion is speculative and based largely upon the Veteran's self-reported symptoms and history, and does not provide a basis upon which this issue can be resolved.

Given the diagnosis of alcoholic cerebellar degeneration and alcoholic polyneuropathy, evidence linking the Veteran's polyneuropathy to his alcoholism, and evidence suggesting a relationship between the Veteran's alcoholism-now, in remission-and his service-connected PTSD, the Board finds that a medical opinion addressing whether the Veteran's PTSD was a factor in the development of his polyneuropathy-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159;  McLendon, 20 Vet. App. at 83.  

Accordingly, the RO should arrange for the Veteran to undergo VA examination by a psychiatrist (an M.D.), at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause may result in denial the claim for service connection for polyneuropathy of the upper and lower extremities (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of examination sent to him by the pertinent medical facility.

The Board points out that, as any decision with respect to the claim for service connection may affect the Veteran's claim for a TDIU, this claim is inextricably intertwined with the claim for service connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well. 

Prior to arranging for the Veteran to undergo examination, the RO should obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the West Haven VAMC dated through June 2011; however, more recent records from that facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should also inform the Veteran of the information and evidence necessary to support his claim for service connection, to include on a secondary basis, and for a TDIU. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  The RO's adjudication of these claims must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of each claim.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Haven VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since June 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for polyneuropathy of the upper and lower extremities and for a TDIU. The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist (M.D.), at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

The psychiatrist should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current polyneuropathy of the upper and lower extremities (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by his service-connected PTSD.

In rendering the requested opinion, the examiner should specifically address the relationship between the Veteran's PTSD, his alcoholism (now in remission), and the development of polyneuropathy.  In doing so, the examiner should consider and discuss all pertinent lay and medical evidence of record-to include the Veteran's contentions that he self-medicated his PTSD symptoms through use of alcohol, which, in turn resulted in the development of his polyneuropathy.  

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268   (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all pertinent evience and legal authority. 

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


